SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

193
CA 11-01828
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF FREDERICK GRAM AND JANE GRAM,
PETITIONERS-APPELLANTS,

                     V                                             ORDER

ASSESSORS OF TOWN OF CUBA AND BOARD OF
ASSESSMENT REVIEW OF TOWN OF CUBA,
RESPONDENTS-RESPONDENTS.


SHANE & REISNER, LLP, ALLEGANY (JEFFREY P. REISNER OF COUNSEL), FOR
PETITIONERS-APPELLANTS.

RICHARDSON & PULLEN, P.C., FILLMORE (DAVID T. PULLEN OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Allegany County
(Patrick H. NeMoyer, J.), entered February 22, 2011 in a proceeding
pursuant to CPLR article 78. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 10, 2012                     Frances E. Cafarell
                                                 Clerk of the Court